DETAILED CORRESPONDENCE
Remarks
Claims 21-25 and 27-40 are pending, with Claims 1-20 and 26 previously cancelled. 

Response to Arguments
Applicant argues the 103 rejection, on pages 8-9, in view of Hirschel et al., (WO 2012/032411) and Moberg et al., (US 2006/0253086), stating that the prior art allegedly doesn’t teach “both (i) a plunger pushing assembly with coaxial drive and pushing shafts and (ii) a motor axially offset from the plunger pushing assembly”. The examiner has fully considered applicant’s argument, and respectfully disagrees. 
While the embodiment seen in Moberg Figure 8 may not read on the amended independent Claims 21 and 29, Moberg has another embodiment, seen in Figure 3, which does teach a plunger pushing assembly (Moberg Fig. 3, labelled as ‘drive screw’ between (46) and (43)), with a coaxial drive and pushing shafts (Moberg Fig. 3, wherein the plunger (32) is coaxial with the pushing shaft ‘drive screw’), as well as teaching the motor (Moberg Fig. 3, (44)) is axially offset from the plunger pushing assembly (as seen in Moberg Fig. 3). Therefore the claims are rejected. See rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 21-25 and 27-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschel et al., (WO 2012/032411) and Moberg et al., (US 2006/0253086).
Regarding Claim 21, Hirschel teaches a drug delivery device (Fig. 2, (1)) having a skin contact surface (Fig. 9B, annotated below, (B*)) comprising: 

    PNG
    media_image1.png
    220
    473
    media_image1.png
    Greyscale

a compartment (Fig. 5, annotated below, (C*)) defining a channel extending in a direction parallel to the skin contact surface (Fig. 9B, annotated, (B*)) and sized and shaped to receive a cartridge containing a drug (Fig. 2, (18)), the channel defining a proximal opening (Fig. 5, annotated below, (2*)) sized and shaped for axial insertion of the cartridge (Fig. 2, (18)); 

    PNG
    media_image2.png
    350
    607
    media_image2.png
    Greyscale


a cover (Fig. 5, (2)) hingedly attached to the drug delivery device (Fig. 2 and 5, (1)), the cover (2) being movable between a closed position, blocking the cartridge (Fig. 2, (18)) from insertion into the proximal opening (Fig. 5, annotated, (2*)) of the channel, and a loading position, clearing the proximal opening (Fig. 5, annotated, (2*)) of the channel for cartridge (Fig. 2, (18)) insertion ([pg. 10, lines 4-6] wherein the open state defines the cover in an open position (Figs 4-6) to receive a cartridge/reservoir (18), and therefore has a closed position (Fig. 7) which blocks the reservoir from insertion into the proximal opening of the cover)
a plunger pushing assembly (Fig. 2, (6)) positioned external to the channel to face the proximal opening (Fig. 5, annotated, (2*)) thereof in the closed position of the cover (Fig. 5, (2)), 
While Hirschel teaches the plunger pushing assembly (Fig. 2, (6)) comprising a drive shaft coupled to a pushing shaft, and teaches a motor ([pg. 25, line 14] and [pg. 32, line 25], wherein a motor or an electric motor can also be used as the means of driving the plunger pushing assembly); Hirschel is silent to the plunger pushing assembly oriented such that rotation of the drive shaft expands the plunger pushing assembly by moving the pushing shaft 
In related prior art, Moberg teaches a drug delivery device having a skin contact surface (Moberg Fig. 2, (12)) with a plunger pushing assembly (Moberg Fig. 3, wherein motor (44) is coaxially oriented with a plunger pushing assembly (‘drive screw’)) oriented coaxially with a motor (Moberg Fig. 3, (44)), such that rotation of the drive shaft expands the plunger pushing assembly by moving the pushing shaft axially into the channel (seen in Moberg Fig. 3, where the drive shaft expands the plunger pushing assembly (45, 46, 47, and 43 expands ‘drive screw’ towards plunger pushing assembly (32) to push the plunger (34))), and the motor is axially offset from, and operatively connected to the plunger pushing assembly (again, seen in Moberg Fig. 3, wherein the plunger pushing assembly (32) is axially offset from the motor (44)), and configured to apply a torque to rotate the drive shaft (Moberg Fig. 3 and [0042], wherein rotation (torque) of the gear train causes the drive shaft to rotate, pushing the plunger pushing assembly in an axial direction into the channel).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the plunger assembly of Hirschel, to be axially offset from, but operatively connected to the motor, such that rotation of the drive shaft causes the pushing shaft to move axially into the channel; all as taught by Moberg, for the motivation of simplifying the mechanism of activation of the drug delivery device such that it is easy to reuse after the disposable portion is replaced (Moberg [0090]).

Claim 22, Hirschel in view of Moberg teaches the modified device of claim 21, wherein the coupler (Hirschel Fig. 2, (12, 12a, 12b, 12c)) includes a cannula (Hirschel Fig. 2 and Fig. 6, (17)) for piercing a septum (Hirschel Fig. 2 and Fig. 6, (18a)) at the distal opening of the cartridge (Hirschel Fig. 2 and Fig. 6, (18)), and the fluid path connects the cannula (Hirschel Fig. 2 and Fig. 6, (17)) with an injection needle (Hirschel Fig. 9B and [pg. 9, lines 12-23], wherein a cannula of the injection device pierces the target surface of the patient's or user's skin for delivery of drug (active substance) through the cannula orifice (5c), then is retracted back into the device) of the drug delivery device (Hirschel Fig. 2, (1)).

Regarding Claim 23, Hirschel in view of Moberg teaches the modified device of claim 22, wherein the cannula (Hirschel Fig. 2 and Fig. 6, (17)) pierces the septum (Hirschel Fig. 2 and Fig. 6, (18a)) upon insertion of the cartridge (Hirschel Fig. 2 and Fig. 6, (18)) into the channel (Hirschel [pg. 29, lines 5-6], wherein the septum (18a) is pierced manually upon insertion of the (carpoule) cartridge/reservoir (18)).

Regarding Claim 24, Hirschel in view of Moberg teaches the modified device of claim 22, wherein the cannula (Hirschel Fig. 2 and Fig. 6, (17)) pierces the septum (Hirschel Fig. 2 and Fig. 6, (18a)) after insertion of the cartridge (Hirschel Fig. 2 and Fig. 6, (18)) into the channel and upon expansion of the plunger pushing assembly (Hirschel Fig. 2, (6)), pushing the cartridge (Hirschel Fig. 2, (18)) into the coupler (Hirschel [pg. 29, lines 8-10], wherein alternatively, the septum (18a) of the cartridge/reservoir (18) is not pierced until pressure is applied to the 

Regarding Claim 25, Hirschel in view of Moberg teaches the modified device of claim 21, wherein the coupler (Hirschel Fig. 2, (12, 12a, 12b, 12c)) protrudes axially into the distal end of the compartment (Hirschel Fig. 5, annotated, (C*)).

Regarding Claim 27, Hirschel in view of Moberg teaches the modified device of claim 21, wherein the plunger pushing assembly (Hirschel Fig. 2, (6)) comprises a telescoping screw (Hirschel [pg. 18, lines 22-26], the plunger assembly having a telescoping structure).

Regarding Claim 28, Hirschel in view of Moberg teaches the modified device of claim 21, wherein the injection needle (Hirschel [pg. 9, lines 12-23], wherein a cannula for injecting an active substance (drug) into the target area of the patient's or user's skin extends out of cannula orifice (5c), then is pulled back into the device again) extends outwardly from the skin contact surface (Hirschel Fig. 9B, annotated, (B*)).

Regarding Claim 29, Hirschel teaches a method of loading a cartridge containing a drug into a drug delivery device (Fig. 2, (1)) having a skin contact surface (Fig. 9B, annotated below, (B*)), the drug delivery device (1) comprising a compartment defining a channel extending in a direction parallel to the skin contact surface (Fig. 9B, annotated below, (B*)) and sized and shaped to receive the cartridge (Fig. 2, (18)), the channel defining a proximal opening 
a cover (Fig. 5, (2)) hingedly attached to the drug delivery device (seen in Fig. 2), a plunger pushing assembly (Fig. 2, (6)) comprising a drive shaft coupled to a pushing shaft (seen in Fig. 2 as part of (6)), the method comprising the steps of:
swinging the cover (2) from a closed position thereof, blocking the cartridge from insertion into the channel via the proximal opening, to a loading position thereof, clearing the proximal opening of the channel for cartridge insertion;
inserting the cartridge (Fig. 2, (18)) into the channel; and
swinging the cover (2) from the loading position to a closed position, and, in turn, positioning the plunger pushing assembly (6) external to the channel and facing the proximal opening (Fig. 5, annotated, (2*)) thereof;
the plunger pushing assembly (Fig. 2, (6)) [expanding] along an axis parallel to the compartment and the skin contact surface (Fig. 9B, annotated, (B*)).
While Hirschel teaches the plunger pushing assembly (Fig. 2, (6)) comprising a drive shaft coupled to a pushing shaft, and teaches a motor ([pg. 25, line 14] and [pg. 32, line 25], wherein a motor or an electric motor can also be used as the means of driving the plunger pushing assembly); Hirschel is silent to the motor being axially offset from, and operatively connected to, the plunger pushing assembly, and configured to apply a torque to rotate the drive shaft.

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the plunger assembly of Hirschel, to be axially offset from, but operatively connected to the motor, such that rotation of the drive shaft causes the pushing shaft to move axially into the channel; all as taught by Moberg, for the motivation of simplifying the mechanism of activation of the drug delivery device such that it is easy to reuse after the disposable portion is replaced (Moberg [0090]).

Regarding Claim 30, Hirschel in view of Moberg teaches the modified method of claim 29, wherein the coupler (Hirschel Fig. 2, (12, 12a, 12b, 12c)) includes a cannula (Hirschel Fig. 2 and Fig. 6, (17)) for piercing a septum (Hirschel Fig. 2 and Fig. 6, (18a)) at the distal opening of 

Regarding Claim 31, Hirschel in view of Moberg teaches the modified method of claim 29, wherein the coupler (Hirschel Fig. 2, (12, 12a, 12b, 12c)) includes a cannula (Hirschel Fig. 2 and Fig. 6, (17)) for piercing a septum (Hirschel Fig. 2 and Fig. 6, (18a)) at the distal opening of the cartridge (Hirschel Fig. 2, (18)), and further comprising the steps of expanding the plunger pushing assembly (Hirschel Fig. 2, (6)) through the proximal opening (Hirschel Fig. 5, annotated, (2*)) of the cartridge (Hirschel Fig. 2, (18)) to engage the cartridge (Hirschel Fig. 2, (18)) and piercing the septum (Hirschel Fig. 2 and Fig. 6, (18a)) with the cannula (Hirschel Fig. 2 and Fig. 6, (17)), and, in turn, forming the flow path between the distal opening of the cartridge (Hirschel Fig. 2, (18)) and the fluid path of the drug delivery device (Hirschel [pg. 29, Iines 8-10], wherein the septum (18a) of the cartridge (18) is not pierced until pressure is applied to the stopper (21) by the plunger pushing assembly (6), which would therefore push the cartridge into the coupler and create a fluid path).

Regarding Claim 32, Hirschel in view of Moberg teaches the modified device of claim 21, wherein the cartridge (Hirschel Fig. 6, (18)) has a flange (Hirschel Fig. 6, annotated below, (2f*)).

    PNG
    media_image3.png
    271
    418
    media_image3.png
    Greyscale


Regarding Claim 33, Hirschel in view of Moberg teaches the modified device of claim 21, wherein the cover (Hirschel Fig. 5, (2)) is rotatable about an axis parallel to the axis along which the plunger expands (seen in Hirschel Fig. 6 where the cover is rotated to an open position, and in Hirschel Fig. 7 where the cover is rotated to a closed position, all about an axis parallel to the axis along which the plunger expands).

Regarding Claim 34, Hirschel in view of Moberg teaches the modified device of claim 33, wherein the plunger pushing assembly (modified assembly of Hirschel and Moberg) is housed within the cover (Hirschel Fig. 5, (2)) and movable therewith (as seen in Hirschel Fig. 5).

Regarding Claim 35, Hirschel in view of Moberg teaches the modified device of claim 21, wherein the plunger pushing assembly (modified assembly of Hirschel and Moberg) is housed within the cover (Hirschel Fig. 5, (2)) and movable there with (as seen in Hirschel Fig. 5).

Claim 36, Hirschel in view of Moberg teaches the modified device of claim 21, wherein when the cartridge (Hirschel Fig. 6, (18)) is disposed within the channel, the plunger pushing assembly is configured to transition from a first position, where the plunger pushing assembly is spaced in an entirety from a stopper disposed within the cartridge (Hirschel (18), and as seen in Hirschel Fig. 6, and with the modified plunger pushing assembly of Hirschel in view of Moberg, where the plunger pushing assembly is engaged to the stopper plunger (Moberg Fig. 3, (32)) of the cartridge when the pushing shaft moves axially by the driving shaft), to a second position, where the plunger pushing assembly engages the stopper.

Regarding Claim 37, Hirschel in view of Moberg teaches the modified method of claim 29, wherein swinging the cover (Hirschel Fig. 5, (2)) includes rotating the cover (Hirschel (2)) about an axis parallel to the axis along which the plunger expands.

Regarding Claim 40, Hirschel in view of Moberg teaches the modified method of claim 29, wherein rotating the drive shaft includes transitioning the plunger pushing assembly from a first position, where the plunger pushing assembly is spaced in an entirety from a stopper disposed within the cartridge, to a second position, where the plunger pushing assembly engages the stopper (Moberg [0054] wherein rotation of the drive screw by the motor provides linear movement of the piston plunger (32) within reservoir (24) to engage the stopper, hence the pushing shaft (80) goes from a disengaged position to engaging the stopper (32)).

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschel et al., (WO 2012/032411) in view of Moberg et al., (US 2006/0253086), as applied to Claim 29 above, and further in view of Gross et al., (US 2009/0093792).
Regarding Claim 38, Hirschel in view of Moberg teaches the modified method of claim 37. However, while Hirschel in view of Moberg teaches swinging the cover (Hirschel Fig. 5, (2)), they are silent to the cover including swinging the plunger pushing assembly therein.
In related prior art, Gross teaches a drug delivery device having a motor rotation mechanism with a drive shaft coupled to a pushing shaft such that rotation of the drive shaft causes the pushing shaft to move axially, thereby causing the plunger assembly to expand along an axis parallel to the compartment and the skin contact surface (seen in Gross Figs 4 and 11-13, and Gross [0183], wherein the motor (50) rotates a gear (54) as part of the first threaded element (drive shaft (26)), which is coupled to a second threaded element (pushing shaft), whereby the motor causes rotation of the (drive shaft) first threaded element, which causes linear movement of the (pushing shaft) second threaded element toward the distal end of the vial (expanding along an axis parallel to the skin contacting surface)) wherein the plunger pushing assembly is part of the inserted cartridge (Gross Fig. 4, (22)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the plunger pushing assembly of Hirschel in view of Moberg, to include the plunger assembly as part of the cartridge assembly such that the cartridge inserted into the cover and swinging the cover includes swinging the plunger pushing assembly therein, as taught by Gross, as Hirschel disclosed such an alternative embodiment as being plausible as another means of dispensing a drug dose from the drug delivery device taught by Hirschel.

Regarding Claim 39, Hirschel in view of Moberg teaches the modified method of claim 29. However, while Hirschel in view of Moberg teaches swinging the cover (Hirschel Fig. 5, (2)), they are silent to the cover including swinging the plunger pushing assembly therein.
In related prior art, Gross teaches a drug delivery device having a motor rotation mechanism with a drive shaft coupled to a pushing shaft such that rotation of the drive shaft causes the pushing shaft to move axially, thereby causing the plunger assembly to expand along an axis parallel to the compartment and the skin contact surface (seen in Gross Figs 4 and 11-13, and Gross [0183], wherein the motor (50) rotates a gear (54) as part of the first threaded element (drive shaft (26)), which is coupled to a second threaded element (pushing shaft), whereby the motor causes rotation of the (drive shaft) first threaded element, which causes linear movement of the (pushing shaft) second threaded element toward the distal end of the vial (expanding along an axis parallel to the skin contacting surface)) wherein the plunger pushing assembly is part of the inserted cartridge (Gross Fig. 4, (22)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the plunger pushing assembly of Hirschel in view of Moberg, to include the plunger assembly as part of the cartridge assembly such that the cartridge inserted into the cover and swinging the cover includes swinging the plunger pushing assembly therein, as taught by Gross, as Hirschel disclosed such an alternative embodiment as being plausible as another means of dispensing a drug dose from the drug delivery device taught by Hirschel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.H./Examiner, Art Unit 3783      
/BRANDY S LEE/Primary Examiner, Art Unit 3783